Exhibit 10.2



Loan No.: 2000017069-100



EIGHTH MODIFICATION AGREEMENT



THIS EIGHTH MODIFICATION AGREEMENT (“Modification”) is dated as of this 15th day
of June, 2020, by and among AMPHASTAR PHARMACEUTICALS, INC., a Delaware
corporation (“Borrower”) and ARMSTRONG PHARMACEUTICALS, INC., a Delaware
corporation (“Guarantor”), on the one hand, and CATHAY BANK, a California
banking corporation (“Lender”), on the other hand, with reference to the
following facts:



W I T N E S S E T H:



A.Lender has heretofore extended a revolving line of credit in the original
maximum principal amount of $20,000,000.00 (“Loan”) to Borrower, which loan is
evidenced by, among other things, that certain Revolving Loan and Security
Agreement dated April 10, 2012, executed by Borrower and Lender (together with
any amendment thereto and/or modification thereof, “Loan Agreement”).



B.The Loan Agreement was previously amended by (i) that certain First Extension
and Modification Agreement dated April 11, 2013, executed by Borrower and Lender
(“First Modification”), (ii) that certain Second Extension and Modification
Agreement dated April 28, 2014, executed by Borrower and Lender (“Second
Modification”); (iii) that certain Third Modification Agreement dated December
31, 2014, executed by Borrower, Guarantor and Lender (“Third Modification”);
(iv) that certain Fourth Modification Agreement dated June 23, 2016, executed by
Borrower, Guarantor and Lender (“Fourth Modification”); and (v) that certain
Fifth Modification Agreement dated December 27, 2017, executed by Borrower,
Guarantor and Lender (“Fifth Modification”), (vi) that certain Sixth
Modification Agreement dated July 11, 2018, executed by Borrower, Guarantor and
Lender (“Sixth Modification”) and (vii) that certain Seventh Modification
Agreement dated December 26, 2018 (“Seventh Modification”).



C.As an inducement to Lender to enter into the Second Modification, Guarantor
executed and delivered to Lender that certain Continuing Guaranty dated April
28, 2014, pursuant to which, among other things, Guarantor guaranteed to Lender
the payment and performance of any and all obligations of Borrower the Loan
Agreement (“Guaranty”).



D.The Loan Agreement, Guaranty and all other documents executed or delivered in
connection therewith, and all modifications, extensions, and substitutions
thereof (including, without limitation, the First Modification, Second
Modification, Third Modification, Fourth Modification, Fifth Modification, Sixth
Modification and Seventh Modification) are hereafter called the “Loan
Documents.” All terms used herein and not otherwise defined herein shall have
the respective meanings given to them in the Loan Agreement.



E.Borrower and Guarantor have now requested that Lender agree to (i) further
extend the Maturity Date for Borrower Base Subline from May 31, 2020 to May 31,
2022, and (ii) make certain further modifications and/or changes to the terms of
the Loan and the Loan Documents, as more particularly set forth herein. Lender
is willing to do so subject to the terms and conditions of this Modification.



--------------------------------------------------------------------------------

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto do hereby agree as follows:



AGREEMENT



1.Recitals. The Recitals are incorporated herein by this reference as are all
exhibits. Borrower and Guarantor agree and acknowledge that the factual
information recited above is true and correct.



2.Borrower and Guarantor Acknowledgment as to Obligations.



a.As of June 15, 2020, the outstanding principal balance of the Loan is

$0.00. Notwithstanding that, as of June 15, 2020, there are no Advances
outstanding under the Loan Agreement, Borrower and Guarantor acknowledge and
agree that the Loan Agreement and the other Loan Documents (including, without
limitation, any and all liens or security interests granted to Lender therein)
remain in full force and effect, and in the event any Advances are made by
Lender to Borrower under the Loan Agreement after June 15, 2020, Borrower shall
be obligated for the repayment of the same, together with interest thereon, in
accordance with the terms and conditions set forth in the Loan Agreement.



b.Borrower and Guarantor specifically acknowledge and confirm that they do not
have any valid offset or defense to the obligations, indebtedness and liability
under the Loan Documents.



3.Reaffirmation of Obligations. This Modification is, in part, a reaffirmation
of the obligations, indebtedness and liability of Borrower and Guarantor to
Lender as evidenced by the Loan Agreement, Guaranty and the other Loan
Documents. Therefore, Borrower and Guarantor represent, warrant, acknowledge and
agree that, except as specified herein, all of the terms and conditions of the
Loan Documents are and shall remain in full force and effect, without waiver or
modification of any kind whatsoever, and are ratified and confirmed in all
respects.



4.Extension of Maturity Date for Borrowing Base Subline. The Maturity Date for
Borrowing Base Subline is hereby extended from May 31, 2020 to May 31, 2022, at
which time the entire principal balance under the Borrowing Base Subline plus
all accrued and unpaid interest thereon is and shall be due and payable as
provided under the Loan Documents.



5.Modification of Loan Agreement.



a.Subsection (t) of the definition of “Eligible Accounts” on page 4 of the Loan
Agreement (as modified by Section 5.c. of the First Modification and by Section
5.c. of the Sixth Modification) is further hereby amended to read as follows:



“(t)Accounts where the Account Debtor is McKesson Corporation, a Delaware
corporation, or any affiliate or subsidiary thereof, and such Account(s)
exceed(s), in the aggregate, forty percent (40%) of the aggregate Eligible
Accounts Receivable.”



2



3784086.2







--------------------------------------------------------------------------------

b.Section 3.1(a) of the Loan Agreement (which was modified by Section

5.d. of the First Modification and by Section 5.d. of the Sixth Modification) is
further hereby amended to read as follows:



“(a)Each Advance shall bear interest at a per annum rate equal to the Prime
Rate, but in no event less than three and three-quarters of one percent (3.75%)
per annum, calculated on the basis of a 360-day year for the actual number of
days elapsed.”



c.Section 9.4(a) of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:



“(a)Field audits of Borrower verifying Borrower's methodology and valuation of
accounts receivable and inventory, performed by an agent designated by Lender,
all to the satisfaction of Lender in its sole opinion judgment, shall be
conducted pursuant to this Section 9.4. Borrower shall not be required to submit
to any field audit if, but only if, during any Cycle (as hereinafter defined),
all Advances under the Loan Documents are fully repaid (including, without
limitation, all accrued and unpaid interest due in connection with such Advance)
within ninety (90) consecutive calendar days of the date of such Advance. (For
purposes hereof, ‘Cycle” shall mean the twelve (12)-month period of time
commencing on April 1 of any calendar year and ending on March 31 of the
immediately succeeding calendar year.) If any Advance is not fully repaid under
the terms of the Loan Documents (including, without limitation, all accrued and
unpaid interest due in connection with such Advance) within ninety (90)
consecutive calendar days of the date of such Advance, on or before June 30th of
the calendar year following the end of the Cycle in which such Advance occurred,
Borrower shall permit Lender, on ten (10) Business Days' prior notice, to
conduct a field audit of Borrower as described herein.”



d.Under Section 9.4(b) of the Loan Agreement, the last two sentences are hereby
deleted and replaced with the following:



“Lender will give Borrower at least ten (10) Business Days' prior written notice
of field audits pursuant to Section 9.4(a) of this Agreement. Borrower shall
reimburse Lender for any cost incurred for such field audits up to an aggregate
maximum amount of $1,800.00 within any Cycle (as defined in Section 9.4(a)).”



6.Borrower’s and Guarantor’s Representations and Warranties. Borrower and
Guarantor hereby represent and warrant to Lender and covenant and agree with
Lender as follows:



3



3784086.2







--------------------------------------------------------------------------------

a.Borrower and Guarantor have full legal right, power and authority to enter
into and perform this Modification. The execution and delivery of this
Modification by Borrower and Guarantor, and the consummation by Borrower and
Guarantor of the transactions contemplated hereby have been duly authorized by
all necessary action by or on behalf of Borrower and Guarantor. This
Modification is a valid and binding obligation of Borrower and Guarantor,
enforceable against Borrower and Guarantor in accordance with its terms.



b.Neither the execution and delivery of this Modification by Borrower and
Guarantor, nor the consummation by Borrower and Guarantor of the transactions
contemplated hereby, conflicts with or constitutes a violation or a default
under any law applicable to Borrower and Guarantor, or any contract, commitment,
agreement, arrangement or restriction of any kind to which Borrower or Guarantor
is a party, by which Borrower or Guarantor is bound or to which any of
Borrower’s or Guarantor’s property or assets is subject.



c.There are no actions, suits or proceedings pending, or to the knowledge of
Borrower or Guarantor, threatened against or affecting Borrower or Guarantor, in
relation to its obligations to Lender or involving the validity and
enforceability of this Modification, or any of the other Loan Documents or
Additional Loan Documents (as hereinafter defined), as applicable, at law or in
equity, or before or by any governmental agency, or which could have a material
adverse effect on the financial condition, operations, properties, assets,
liabilities or earnings of Borrower or Guarantor, or the ability of Borrower or
Guarantor to perform its obligations to Lender.




d.Borrower and Guarantor hereby reaffirm and confirm that the representations
and warranties of Borrower and Guarantor contained in the Loan Documents are
true, correct and complete in all material respects as of the Reference Date of
this Modification.



e.Borrower and Guarantor are in full and complete compliance with the terms,
covenants, provisions and conditions of the Loan Agreement and the other Loan
Documents to which they are a party.



f.All covenants, representations and warranties of herein are incorporated by
reference and hereby made a part of the Loan Documents, as applicable.



7.Incorporation. The terms, conditions and provisions of this Modification are
hereby incorporated in the Loan Agreement and other Loan Documents and shall
have the same force and effect as if originally incorporated therein.



8.Conditions Precedent. The effectiveness of this Modification shall be
expressly conditioned upon the following having occurred or Lender having
received all of the following, in form and content satisfactory to Lender and
its counsel, and suitable for filing or recording, as the case may be, as
required, by no later than June 26, 2020:



a.This Modification, fully executed by Borrower and Guarantor;



b.Borrower shall pay to Lender, from Borrower’s own funds, the sum of

$20,000.00, as an extension fee, which shall be deemed fully earned by Lender
and non- refundable to Borrower upon the execution of this Modification;



4



3784086.2







--------------------------------------------------------------------------------

c.If required by Lender, a field audit of by an agent designated by Lender, all
to the satisfaction of Lender in its sole opinion judgment, in accordance with
Section 9.4 of the Loan Agreement (as modified herein) (the “Loan Renewal Field
Audit”).



d.Payment and/or reimbursement to Lender of the fees, costs and expenses
(including, without limitation, attorneys’ fees) incurred by Lender in
connection with this Modification and the Loan Renewal Field Audit;



e.A fully executed copy of that certain Certificate of Incumbency of Guarantor,
of or about the date of this Modification; and



f.Such additional assignments, agreements, certificates, reports, approvals,
instruments, documents, subordination agreements, financing statements, consents
and opinions as Lender may request, in its sole opinion and judgment, in
connection with this Modification.



The documents and instruments referenced in this Section 9.a and 9.f, above,
inclusive, are hereinafter referred to individually and collectively as the
“Additional Loan Documents.”



9.Successors and Assigns. This Modification shall be binding upon and inure to
the benefit of Borrower and Guarantor and their respective successors and
assigns, except that Borrower and Guarantor may not assign their rights
hereunder or any interest therein without the prior written consent of Lender.



10.General Release of Lender.



a.Except as to the obligations imposed upon Lender, as provided herein, Borrower
and Guarantor, on behalf of themselves, their respective successors and assigns,
and each of them, do hereby forever relieve, release, acquit and discharge
Lender and its predecessors, successors and assigns, and their respective past
and present attorneys, accountants, insurers, representatives, affiliates,
partners, subsidiaries, officers, employees, directors, and shareholders, and
each of them (collectively, the “Released Parties”), from any and all claims,
debts, liabilities, demands, obligations, promises, acts, agreements, costs and
expenses (including, but not limited to, attorneys’ fees), damages, injuries,
actions and causes of action, of whatever kind or nature, whether legal or
equitable, known or unknown, suspected or unsuspected, contingent or fixed,
which Borrower or Guarantor now owns or holds or has at any time heretofore
owned or held or may at any time hereafter own or hold against the Released
Parties, or any of them, by reason of any acts, facts, transactions or any
circumstances whatsoever occurring or existing, including, but not limited to,
those based upon, arising out of, appertaining to, or in connection with the
Recitals above, the Loan, the facts pertaining to this Modification, any
collateral heretofore granted to Lender or granted in connection herewith, or to
any other obligations of Borrower and Guarantor to Lender, or the lending
arrangements between Lender and Borrower and Guarantor.



b.As to the matters released herein, Borrower and Guarantor expressly waive any
and all rights under Section 1542 of the Civil Code of the State of California,
which provides as follows:



5



3784086.2







--------------------------------------------------------------------------------

“A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release and that, if known by him or her, would have materially
affected his or her settlement with the debtor or released party.”



c.Borrower and Guarantor expressly waive and release any right or benefit which
they have or may have under Section 1542 of the Civil Code of the State of
California, and any similar law of any state, territory, commonwealth or
possession of the United States, or the United States, to the full extent that
they may waive all such rights and benefits pertaining to the matters released
herein. In connection with such waiver and relinquishment, Borrower and
Guarantor acknowledge that they are aware that they may hereafter discover
claims presently unknown or unsuspected, or facts in addition to or different
from those which they now know or believe to be true. Nevertheless, it is the
intention of Borrower and Guarantor, through this Modification, to fully,
finally and forever release all such matters, and all claims relative thereto,
which do now exist, may exist, or heretofore have existed. In furtherance of
such intention, the release herein given shall be and remain in effect as a full
and complete release of such matters notwithstanding the discovery or existence
of any such additional or different claims or facts relative thereto.



d.Borrower and Guarantor are the sole and lawful owners of all right, title and
interest in and to every claim and other matter which they purport to release
herein, and they have not heretofore assigned or transferred, or purported to
assign or transfer to any person or any entity claims or other matters herein
released. Borrower and Guarantor shall indemnify, defend and hold Lender and
each of the other Released Parties, and each of them, harmless from and against
any claims, liabilities, actions, causes of action, demands, injuries, costs,
and expenses (including, but not limited to, attorneys’ fees), based upon or
arising in connection with any such prior assignment or transfer, or any such
purported assignment or transfer, or any claims or other matters released
herein.



11.Revival of Obligation.



a.Borrower and Guarantor acknowledge and agree that in the event that the
payment of money, this Modification, or the grant of collateral should for any
reason subsequently be declared to be “fraudulent” within the meaning of any
state, federal or foreign law relating to fraudulent conveyances, preferential
or otherwise voidable or recoverable, in whole or in part, for any reason, under
the United States Bankruptcy Code or any other federal, foreign or state law
(collectively referred to herein as “Voidable Transfer”), and Lender is required
to pay or restore any such Voidable Transfer, or any portion thereof, then as to
that which is repaid or restored pursuant to any such Voidable Transfer
(including all costs, expenses and attorneys’ fees of Lender related thereto,
including, without limitation, relief from stay or similar proceedings), the
liability of Borrower and Guarantor shall automatically be revived, reinstated
and restored to the extent thereof, and shall exist as though such Voidable
Transfer had never been made to Lender.



b.Nothing set forth herein is an admission that such Voidable Transfer has
occurred. Borrower and Guarantor expressly acknowledge that Lender may rely upon
advice of counsel, and if so advised by counsel, may, in the exercise of
Lender’s sole opinion and



6



3784086.2







--------------------------------------------------------------------------------

judgment, settle, without defending, any action to void any alleged Voidable
Transfer, and that upon such settlement, Borrower and Guarantor shall again be
liable for any deficiency resulting from such settlement as provided in this
Modification.



c.As an additional inducement to and material consideration for Lender agreeing
to the modifications provided in this Modification, agrees that in the event a
Bankruptcy or Judicial Action (as hereinafter defined in this Section 11) is
commenced which subjects Lender to any stay in the exercise of Lender’s rights
and remedies under the Loan Documents including, but not limited to, the
automatic stay imposed by Section 362 of the United States Bankruptcy Code
(individually and collectively, “Stay”), then Borrower and Guarantor irrevocably
consent and agree that such Stay shall automatically be lifted and released
against Lender, and Lender shall thereafter be entitled to exercise all of its
rights and remedies against Borrower and/or Guarantor under the Loan Documents,
subject, however, to the terms and conditions of this Modification. Borrower and
Guarantor acknowledge that they are knowingly, voluntarily, and intentionally
waiving their rights to any Stay and agree that the benefits provided to
Borrower and Guarantor under the terms of this Modification are valuable
consideration for such waiver. As used in this Section 11, the term “Bankruptcy
or Judicial Action” shall mean any voluntary or involuntary case filed by or
against Borrower and/or Guarantor, under the United States Bankruptcy Code, or
any voluntary or involuntary petition in composition, readjustment, liquidation,
or dissolution, or any state and federal bankruptcy law action filed by or
against Borrower and/or Guarantor, any action where Borrower and/or Guarantor
are adjudicated as bankrupt or insolvent, any action for dissolution of Borrower
and/or Guarantor, or any action in furtherance of any of the foregoing, or any
other action, case, or proceeding that has the effect of staying (or in which a
stay is being obtained against) the enforcement by Lender of its rights and
remedies under this Modification, or any of the Loan Documents.



12.No Joint Venture, Management and Control. Notwithstanding any provision of
this Modification and/or of the Loan Documents:



a.Lender is not and shall not be construed to be a partner, joint venture, alter
ego, manager, controlling person or other business associate or participant of
any kind of Borrower, Guarantor or any other person;



b.Lender shall not be deemed responsible to perform or participate in any acts,
omissions, or decisions of Borrower or Guarantor; and;



c.Borrower and Guarantor do not have any claims, causes of action or defenses to
their obligations to Lender based on any allegations of management or control
exercised by Lender. Borrower and Guarantor acknowledge and agree that Lender
does not manage or control them in any way.



13.Miscellaneous.



a.Section headings used in this Modification are for convenience only and shall
not affect the construction of this Modification.



7



3784086.2







--------------------------------------------------------------------------------

b.This Modification may be executed in one or more counterparts but all of the
counterparts shall constitute one agreement; provided, however, this
Modification shall not be effective and enforceable unless and until it is
executed by all parties hereto.



c.This Modification and the other documents and instruments executed in
connection therewith constitute the product of the negotiation of the parties
hereto and the enforcement hereof shall be interpreted in a neutral manner, and
not more strongly for or against any party based upon the source of the
draftsmanship hereof.



d.This Modification is not a novation, nor, except as expressly provided in this
Modification, is it to be construed as a release or modification of any of the
terms, conditions, warranties, waivers or rights set forth in the Loan
Documents. Nothing contained in this Modification shall be deemed to constitute
a waiver by Lender of any required performance by Borrower or Guarantor, of any
default heretofore or hereafter occurring under or in connection with the other
Loan Documents. In the event there is a conflict in any term, condition or
provision of this Modification, on the one hand, and the Loan Agreement or any
of the other Loan Documents, on the other hand, the terms, conditions and
provisions of this Modification are to control.



e.Borrower and Guarantor hereby further represent and warrant as follows:



(1)Borrower and Guarantor have received, or have had the opportunity to receive,
independent legal advice from attorneys of each of their choice with respect to
the advisability of executing this Modification and prior to the execution of
this Modification by Borrower and Guarantor, their attorneys reviewed this
Modification and discussed this Modification with them and have made all desired
changes;



(2)Except as expressly stated in this Modification, neither Lender nor any other
person or entity has made any statement or representation to Borrower or
Guarantor regarding facts relied upon by Borrower or Guarantor;



(3)Borrower and Guarantor do not rely upon any statement, representation or
promise of Lender or any other person or entity in executing this Modification
except as expressly stated in this Modification;



(4)The terms of this Modification are contractual and not a mere

recital;



(5)This Modification has been carefully read by, the contents hereof

are known and understood by, and it is signed freely by Borrower; and



(6)This Modification and the releases contained herein are intended to be final
and binding against Borrower and Guarantor, and Borrower and Guarantor
acknowledge that Lender is expressly relying on the finality of this
Modification as a substantial, material factor inducing Lender’s execution of
this Modification.




f.JUDICIAL REFERENCE – The parties hereby agree that any claims, controversies,
disputes, or questions of interpretation, whether legal or equitable, arising
out of,



8



3784086.2







--------------------------------------------------------------------------------

concerning or related to this Modification and all loan documents executed by
Borrower and Guarantor shall be heard by a single referee by consensual general
judicial reference pursuant to the provisions of California Code of Civil
Procedure Sections 638 et seq., who shall determine all issues of fact or law
and to report a statement of decision. The referee shall also have the power to
hear and determine proceedings for ancillary relief, including, but not limited
to, applications for attachment, issuance of injunctive relief, appointment of a
receiver, and/or claim and delivery. The costs of the proceeding shall be borne
equally by the parties to the dispute, subject to the discretion of the referee
to allocate such costs based on a determination as to the prevailing party(ies)
in the proceeding. By initialing below the parties acknowledge that they have
read and understand the foregoing Judicial Reference provisions and understand
that they are waiving their right to a jury trial.



/s/ Rong Zhou



/s/Jack Y. Zhang



/s/Kenneth Chan

Guarantor’s Initials



Borrower’s Initials



Lender’s Initials





[SIGNATURE PAGE FOLLOWS]



9



3784086.2







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Modification on the date and
year first written above.



BORROWER:



AMPHASTAR PHARMACEUTICALS, INC.,

a Delaware corporation









By:

/s/ Jack Y. Zhang

Name:

Jack Y. Zhang

Title:

Chief Executive Officer and President





GUARANTOR:



ARMSTRONG PHARMACEUTICALS, INC.,

a Delaware corporation









By:

/s/ Rong Zhou

Name:

Rong Zhou

Title:

President



LENDER:



CATHAY BANK,

a California banking corporation,









By:

/s/ Kenneth Chan

Name:

Kenneth Chan

Title:

First Vice President

























10



3784086.2







--------------------------------------------------------------------------------

Loan No.: 2000017069-100



CORPORATE RESOLUTION TO BORROW AND TO GRANT A SECURITY INTEREST





Borrower:



Lender:







AMPHASTAR PHARMACEUTICALS, INC.



CATHAY BANK

11570 6th Street



9650 Flair Drive

Rancho Cucamonga, California 91730



El Monte, California 91731

















WHEREAS, AMPHASTAR PHARMACEUTICALS, INC., a Delaware

corporation (“Corporation”), has heretofore obtained from CATHAY BANK, a
California banking corporation (“Lender”), a revolving line of credit in the
principal amount of $20,000,000.00 (“Loan”) evidenced by, inter alia, that
certain Revolving Loan and Security Agreement dated April 10, 2012 (together
with any amendments or modifications thereof, the “Loan Agreement”), and it may
in the future be in the best interests of the Corporation to receive certain
other or additional financial accommodation from Lender, and to grant to Lender
a security interest in such assets of the Corporation as, in the judgment of
said Officer (as defined below), they determine appropriate or necessary.



NOW, THEREFORE, BE IT UNANIMOUSLY RESOLVED, that Jack Y.Zhang, as Chief
Executive Officer and President of this Corporation (herein sometimes referred
to as “said Officer”), be, and is hereby, authorized, directed and empowered,
from time to time, acting alone, to act for and on behalf of and in the name of
this Corporation as its corporate acts and deeds the following:



(a)To execute and deliver to Lender that certain Eighth Modification Agreement
dated as of June 15, 2020 (the “Modification”) and to perform all terms,
provisions and conditions thereunder.



(b)To borrow money from Lender in such amounts and upon such terms as may be
agreed upon between Lender and said Officer, to direct the disposition of the
proceeds, and to execute and deliver or endorse documents, instruments and such
related evidences of indebtedness, loan agreements, security agreements,
financing statements, deeds of trust, riders, and of any renewals, extensions,
or modifications of any such financial accommodation (including, without
limitation, the Modification), whether in whole or in part thereof, whether now
or hereafter existing, as may be required by Lender;



(c)To sell to, or discount, modify or rediscount with, Lender any and all
negotiable instruments, contracts or instruments or evidences of debt at any
time held by



11



3786976.2







--------------------------------------------------------------------------------

this Corporation and to endorse, transfer and deliver the same together with
guaranties of payment thereof or agreements to repurchase the same in favor of
Lender, Lender hereby being authorized and directed to pay the proceeds of said
sale, discount, modification or rediscount as directed by the endorsement
thereon without inquiring into the circumstances of their issue or endorsement
or the disposition of the proceeds;



(d)To grant, pledge, transfer, endorse, mortgage, assign, or hypothecate to
Lender or deed in trust for Lender’s benefit, any and all of the real or
personal property of this Corporation (including, but not limited to, chattel
mortgages, bills, instruments, documents, chattel paper, notes, money, deposit
accounts, accounts, receivables, inventory, equipment, goods and general
intangibles) as security for any monies borrowed from Lender or any liability
incurred by this Corporation to Lender, whether matured or not matured, absolute
or contingent, and wherever payable;



(e)To withdraw, receive and receipt for and to withdraw upon trust receipts on
the responsibility and at the risk of this Corporation, and to sign orders for
the withdrawal, substitution or exchange of any property pledged, assigned,
transferred or otherwise held for this Corporation’s account; such withdrawals,
substitutions or exchanges may also be made by the bearer of any order, receipt
or request so signed;



(f)To make, execute and deliver such documents, instruments, deeds of trust,
riders, financing agreements, waivers, guaranties and agreements containing such
provisions, covenants, recitals and agreements as may be required by Lender
(which documents may contain restrictions on dividends or payments of
indebtedness to officers);



(g)To perform or cause to be performed all further acts and to execute and
deliver all further instruments which Lender may deem necessary to carry out the
purposes of this resolution; and



(h)To direct Lender orally or by written instructions to disburse the proceeds
of any loan in the name of the Corporation for any person, partnership,
corporation or other legal entity, including, without limitation, said Officer.



UNANIMOUSLY RESOLVED FURTHER, that the authority hereby conferred shall be
deemed retroactive and that this Corporation hereby ratifies and confirms the
acts of its officers, agents or employees in heretofore obligating this
Corporation to Lender together with any acts performed in relation thereto.



UNANIMOUSLY RESOLVED FURTHER, that at any time Lender may apply any money or
property in its hands belonging to the Corporation to the payment of any
indebtedness of the Corporation to Lender, whether due or not due.



UNANIMOUSLY RESOLVED FURTHER, that the Secretary of this Corporation is hereby
authorized to execute, acknowledge and deliver a certified copy of this
resolution to Lender and any other person or agency which may require copies of
this



12



3786976.2







--------------------------------------------------------------------------------

resolution and that the certification of the Secretary as to the above named
officer will be binding on this Corporation.



UNANIMOUSLY RESOLVED FURTHER, that Lender is authorized to act upon this
resolution until written notice of the revocation hereof by a resolution duly
adopted by the Board of Directors of this Corporation is delivered to Lender,
such revocation in no way to affect the obligations of this Corporation to
Lender incurred pursuant to the terms of this resolution prior to receipt by
Lender of such notice of revocation.





[CONTINUES ON NEXT PAGE.]



13



3786976.2







--------------------------------------------------------------------------------

* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *



I, Jacob Liawatidewi, Secretary of the Corporation, duly organized and existing
under the laws of the State of Delaware, do hereby certify that the foregoing is
a full, true and correct copy of a certain unanimous resolution of the Board of
Directors of said Corporation, duly adopted by unanimous action by written
consent in lieu of a meeting of the Board of Directors of said Corporation on
the 15th day of June, 2020.



I further certify that said resolution is still in force and effect and has not
been amended or revoked and that the specimen signature appearing below is the
signature of the officer authorized to sign for this Corporation by virtue of
said resolution.



AUTHORIZED SIGNATURE:



/s/ Jack Y. Zhang

Name:

Jack Y. Zhang

Title:

Chief Executive Officer and President





IN WITNESS WHEREOF, I have hereunto set my hand as such Secretary of said
Corporation this 15th day of June, 2020.





/s/ Jacob Liawatidewi

Jacob Liawatidewi, Secretary



14



3786976.2







--------------------------------------------------------------------------------

Loan No.: 2000017069-100



CORPORATE RESOLUTION TO GUARANTEE

(Armstrong Pharmaceuticals, Inc.)





Corporation:

ARMSTRONG PHARMACEUTICALS, INC.

11570 6th Street

Rancho Cucamonga, California 91730

Borrower:

AMPHASTAR PHARMACEUTICALS, INC.

11570 6th Street

Rancho Cucamonga, California 91730

Lender:

CATHAY BANK

9650 Flair Drive

El Monte, California 91731 Attention: Ken Chan, First Vice President





Graphic [amph-20200630ex102d763a6004.jpg]



WHEREAS, AMPHASTAR PHARMACEUTICALS, INC., a Delaware corporation (“Borrower”),
has heretofore obtained from CATHAY BANK, a California banking corporation
(“Lender”), a revolving line of credit in the principal amount of $20,000,000.00
(“Loan”) evidenced by, inter alia, that certain Revolving Loan and Security
Agreement dated April 10, 2012 (together with any amendments or modifications
thereof, the “Loan Agreement”), and may in the future desire to obtain such
other or additional loans, advances, and/or extensions of credit (including
renewals, modifications and/or extensions of time to pay existing indebtedness)
as Lender may be willing to make or extend to Borrower, and said Borrower may
hereafter from time to time become indebted or further indebted to Lender; and



WHEREAS, the Board of Directors (the “Board”) of ARMSTRONG PHARMACEUTICALS,
INC., a Delaware corporation (“Corporation”), incorporated under the laws of the
State of Delaware, has reviewed the terms and conditions of that certain Eighth
Modification Agreement dated as of June 15, 2020 (the “Modification”) and has
determined that this Corporation will be benefited and its corporate purposes
will be served and attained by Borrower's entry into the Modification in that
this Corporation receives a substantial benefit from the support of Borrower,
and as such, this Corporation desires and requests that Lender enter into the
Modification with Borrower, on such terms and conditions, as Lender shall
determine; and



WHEREAS, this Corporation has full authority to guarantee payment of such loans,
advances and/or extensions of credit, and Lender requires that such payment be
guaranteed by this Corporation;



NOW, THEREFORE, BE IT RESOLVED, that Rong Zhou, as President of this Corporation
(herein sometimes referred to as “authorized officer”), be, and is hereby,
authorized, directed and empowered, from time to time, acting alone, to act for
and on behalf of and in the name of this Corporation as its corporate act and
deed:




(a)To execute and deliver to Lender the Modification, and to perform all terms,
provisions and conditions thereunder.



1



3787061.2







--------------------------------------------------------------------------------

(b)To guarantee, from time to time and on such terms and conditions as Lender
may require, payment of any or all of the indebtedness or obligations, present
and/or future, of Borrower in favor of or held by Lender, which indebtedness or
obligations are or shall be evidenced by a written instrument or agreement,
regardless of the form thereof;



(c)To execute such form of guarantee or guarantees as Lender may require, and as
security therefor to pledge, assign, mortgage, hypothecate or grant security
interests in such assets of this Corporation as may be required and agreed upon
between him or them and Lender and to execute and deliver one or more trust
deeds, mortgages and/or security agreements of this Corporation covering such
property owned by this Corporation as may be required by Lender, and also, from
time to time to substitute for said property or any part thereof, other property
to be held on like terms; said guarantees, pledges, trust deeds, mortgages
and/or security agreements to contain such provisions and agreements as may be
required by Lender; and



(d)To renew, modify or extend the said guarantee or guarantees in whole or in
part, and/or to execute other or further guarantees and security instruments,
from time to time; and Lender is authorized to at any time apply any money or
property in its hands belonging to this Corporation to the payment of any
secured or unsecured obligations including such guaranteed obligations of this
Corporation to Lender, whether due or not, in the manner recited in the form  of
security instrument used by Lender.



RESOLVED FURTHER, that the authority hereby conferred shall be deemed
retroactive and that this Corporation hereby ratifies and confirms the acts of
its officers, agents or employees in heretofore obligating this Corporation to
Lender together with any acts performed in relation thereto.



RESOLVED FURTHER, that the Secretary of this Corporation is hereby authorized to
execute, acknowledge and deliver a certified copy of this resolution to Lender
and any other person or agency which may require copies of this resolution and
that the certification of the Secretary as to the above named officer will be
binding on this Corporation.



RESOLVED FURTHER, that Lender is authorized to act upon this resolution  until
written notice of the revocation hereof by a resolution duly adopted by the
Board of Directors of this Corporation is delivered to Lender, such revocation
in no way to affect the obligations of  this Corporation to Lender incurred
pursuant to the terms of this resolution prior to receipt by Lender of such
notice of revocation.



2



3787061.2







--------------------------------------------------------------------------------

*******************************************************



I, Jacob Liawatidewi, Secretary of this Corporation, certify that the foregoing
is a true copy of resolutions duly and regularly adopted by the Board of
Directors of this Corporation, by unanimous written consent without a meeting,
and that the resolution has not been modified or rescinded, and that the
resolution has not been modified or rescinded. I further certify that the
signature appearing below is the genuine signature of the authorized officer.



AUTHORIZED SIGNATURE:



By:

/s/ Rong Zhou

Name:

Rong Zhou

Its:

President



I further certify that said resolutions are still in force and effect and have
not been amended or revoked and that the specimen signature appearing below is
the signature of the officer authorized to sign for this Corporation by virtue
of said resolutions.



IN WITNESS WHEREOF, I have hereunto set my hand as such Secretary of said
Corporation this 15th day of June, 2020.



By:

/s/ Jacob Liawatidewi

Name:

Jacob Liawatidewi

Its:

Secretary



3



3787061.2







--------------------------------------------------------------------------------